DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16, 19-23, and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 16, the prior art does not disclose or render obvious a transfer case comprising the combination of features as recited including “wherein each of the distal ends of the protrusions on the shift fork have a pair of opposing chamfered edges configured to engages a pair of opposing ramped surfaces of one of the internal threads on the shift collar.” In the prior art references that include protrusions, do not include chamfers located at distal ends of these protrusions.
With reference to claim 19, the prior art does not disclose or render obvious a transfer case comprising the combination of features as recited including “wherein the dual drive gear further includes a spring actuator and a travel stop projecting from the annular disk in the second axial direction, the spring actuator including a curved wall that is parallel to and spaced radially inward from the sense plate, the travel stop including a flat wall that extends radially inward from the sense plate and abuts the spring actuator.” In the prior art references which may be interpreted as including a spring actuator as a part of the dual drive gear, there is no disclosure of travel stop abutting this actuator.
With reference to claim 25, the prior art does not disclose or render obvious a transfer case comprising the combination of features as recited including “wherein the dual drive gear hub includes a pair of tabs that project radially inward from the annular wall and configured to engage an annular slot on an outer surface of the hollow cylindrical body of the support to retain the dual drive gear on the support.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655